On an application for an injunction pendente lite the court directed that the case be placed on the calendar for a day certain for immediate trial. Such a direction can only be made if the case is at issue at the time (New York County Supreme Court Special Term Rules, rule II, subd. 8). The difficulty might have been obviated by consent to serve an answer within less than the statutory period or even by joining issue by way of deeming the allegations of the complaint to be denied. In the absence of any such consent and the ease not being at issue, placing it on the calendar violated the rule. However, since that time issue has been joined and plaintiff could now be entitled to the relief he sought, or if consent be withheld it might become advisable to reconsider the application for a temporary injunction. Concur — Botein, P. J., Breitel, Yalente, Eager and Steuer, JJ.